This writ of error was taken to an order dismissing an information in the nature of a quo warranto against the defendants, appellees, as officers of the Town of Bithlo, charging them with usurping the powers of a municipal corporation under the corporate name of the Town of Bithlo without warrant or authority of law therefor.
The Town of Bithlo in Orange County, Florida, was incorporated October 9, 1922, under the general law for incorporating cities and towns in this State (Section 1828 Revised General Statutes) and was validated by Chapter 11407, Acts of 1925, Laws of Florida. *Page 979 
The record has been examined carefully and while there may have been irregularities in the proceedings leading up to the incorporation of the said town we think they were all such as could be validated and approved by an Act of the Legislature and we think that Chapter 11407, Acts of 1925, was ample and sufficient for that purpose. Givens v. Hillsborough County,46 Fla. 502, 35 So.2d Rep. 88; Cranor v. Volusia County Comm'rs.,54 Fla. 455, 45 So.2d Rep. 455; Schultz v. State ex rel.,
Swearington, 80 Fla. 564, 86 So.2d Rep. 428.
Affirmed.
WHITFIELD, P. J., AND BUFORD, J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment.